NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



McKENZIE LEROY LUNSFORD,                     )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D13-2670
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed July 9, 2014.

Appeal from the Circuit Court for Pinellas
County; Chris Helinger, Judge.

Howard L. Dimmig, II, Public Defender, and
Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.


BLACK, Judge.

              We affirm McKenzie Lunsford's convictions and sentences without

comment. However, we remand for entry of a corrected judgment reflecting that
Lunsford pleaded only to counts 1, 2, and 3, and was convicted after a jury trial of

counts 4 and 5. See Willingham v. State, 48 So. 3d 173 (Fla. 2d DCA 2010).


KHOUZAM, J., and BAUMANN, HERBERT J., JR., ASSOCIATE JUDGE, Concur.




                                           -2-